Howell, J.
This is a suit against the makers of a promissory note, due on 1st January, 1860, the, defence to which is. the general denial and plea of prescription. The note was secured by mortgage and, in a previous suit, a writ of seizure and sale issued thereon, and notice given, and the writ was enjoined on 4th August, .1860, and the injunction perpetuated on the 7th July, 1866. Citations in the present suit, via ordinaria, were served in December, 1866, and judgment rendered against defendant, who has appealed.
In the case of Rhea v. Taylor, 8 An. 53, the defence was made directly as in this case, that the order of seizure and sale under like circumstances did not interrupt prescription, and the decision in Harrod v. Voorhies, 16 L. 254, relied on. The Court, however, adhered to the different ruling made in Stanbrough v. McCall, 4 A. 322, where the question was elaborately examined, and was reaffirmed in Fortier v. Zimpel, 6 An. 54. We must consider the question no longer an open one, and hold that prescription has not been acquired in this case. ,
The question as to the consideration of the note, is not raised in the pleadings.
Judgment affirmed.